DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 
Remarks
The request for continued examination was received on 5/21/21.  Claims 1-6 and 8-21 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112.
Claims 1, 4-6, 8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US 2015/0269231) and further in view of Glass (US 2015/0324362).
s 2, 3, 9, 10, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Glass, and further in view of Chai et al. (US 2016/0063106).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
With respect to claims 1, 8, and 14, the claim(s) recite(s) receiving a search term inputted by a user; matching the search term with attribute information of an entity representing a video in a pre- established knowledge graph, to determine whether a matching entity exists in the knowledge graph, wherein the matching entity is an entity of which attribute information matches the search term; in response to determining that there is at least one matching entity, determining at least one target attribute for each matching entity from the determined at least one matching entity based on an output manner selected by the user, wherein the selected output manner is associated with the at least one target attribute only, wherein the selected output manner indicates a type of a ranking order based on the at least one target attribute, wherein the at least one target attribute comprises at least one of a video playing amount in a video playing platform, a video score assigned by users of the video playing platform, or a video attention amount associated with the users of the video playing platform; and outputting related 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. 
The limitation of matching the search term with attribute information and determining at least one target attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, “matching” and “determining” in the context of this claim encompasses the user manually examining attribute information of an entity.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 8 and 14 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of searching and retrieving (“matching” and “determining”) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving a search term” and “outputting related information.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “receiving” and “outputting” do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The limitation directed towards “receiving a search term” recites insignificant extra-solution activity.  The courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network.”

The limitation directed towards “outputting related information” recites insignificant extra-solution activity.  The courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”

With respect to claim 2, 9, and 15, the limitations are directed towards further defining the attribute information, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.



With respect to claims 4, 11, and 17, the limitations are directed towards further defining the output manner, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 5, 12, and 18, the limitations are directed towards further defining the output manner, by “determining…a weighted sum or the at least one target attribute” which can be performed mentally by a user and is part of the mental process described above.  Further, the “outputting” limitation does not go beyond the identified insignificant extra-solution activity.  As discussed above, the courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”

With respect to claims 6 and 13, the limitations are directed towards further defining the related information, which has been discussed above with respect to the 

With respect to claims 19-21, the limitations are directed towards further defining the source of the video represented by the entity, which is attribute information and has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US 2015/0269231) and further in view of Glass (US 2015/0324362).

With respect to claim 1, Huynh teaches a method for outputting information, comprising: 
receiving a search term inputted by a user (Huynh, pa 0023, Query block 102 includes a search query provided to processing block 106. In some implementations, the search query is a query received from a user.);
matching the search term with attribute information of an entity representing a video in a pre-established knowledge graph, to determine whether a matching entity exists in the knowledge graph, wherein the matching entity is an entity of which attribute information matches the search term (Huynh, Fig. 8 & pa 0072, in step 802, entity references are determined from a first search query. In some implementations, the entity references are entity references in a knowledge graph. & pa 0077, In step 804, data associated with the entity reference is identified, the data comprising an organizing property. In some implementations, the search system identifies an organizing property corresponding to the entity reference identified in step 802).
in response to determining that there is at least one matching entity (Huynh, Fig. 8 & pa 0072, in step 802, entity references are determined from a first search query. In some implementations, the entity references are entity references in a knowledge graph), determining at least one target attribute for each matching entity from the determined at least one matching entity and based on an output manner selected by the user (Huynh, pa 0080, the organizing property (output manner/target attribute) may be selected by the user initially before search results are presented, or after initial search results are presented to refine or alter the presented content. In an example, the search system may present the user with organizing properties "Breed," "Color," "Size," and "Coat Length" in response to the search query  wherein the selected output manner is associated with the at least one target attribute only (Huynh, pa 0078, the organizing property is determined based on the schema table associated with the entity type and associated only with the content attribute "Breed," "Color," "Size," or "Coat Length"), wherein the output manner indicates a type of a ranking order based on the at least one target attribute (Huynh, pa 0078, the organizing property may be the highest ranked property of the schema table & pa 0079, the organizing property may be the most popular property associated with the entity reference); and 
outputting related information of each matching entity corresponding to the at least one target attribute in the ranking order based on the determined at least one target attribute (Huynh, pa 0086, search results are generated based on the one or more second search queries generated in step 808 where the second search query is based on the organizing property & pa 0089, the search results are presented).
Huynh doesn't expressly discuss wherein the at least one target attribute comprises at least one of a video playing amount in a video playing platform, a video score assigned by users of the video playing platform, or a video attention amount associated with the users of the video playing platform.
Glass teaches wherein the at least one target attribute comprises at least one of a video playing amount in a video playing platform, a video score assigned by users of the video playing platform, or a video attention amount associated with the users of the video playing platform (Glass, pa 0061, a score associated with each user activity and/or with the content item is determined based on the nature of 
outputting related information of each matching entity corresponding to the at least one target attribute in the ranking order based on the determined at least one target attribute (Glass, pa 0064, new content items are added to the set of content items based on the estimation of user engagement with the current set of content items).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Huynh with the teachings of Glass because it indicates what content that the user is interested in (Glass, pa 0006-0007 & 0040).

With respect to claim 4, Huynh in view of Glass teaches the method according to claim 1, wherein the output manner corresponds to at least one piece of attribute information; and wherein the determining at least one target attribute based on the output manner further comprises: determining each of the at least one piece of attribute information corresponding to the output manner as the at least one target attribute (Huynh, pa 0080, the organizing property (output manner/target attribute) may be selected by the user initially before search results are presented, or after initial search 

With respect to claim 5, Huynh in view of Glass teaches the method according to claim 4, wherein the outputting related information of each matching entity corresponding to the at least one target attribute in the ranking order based on the at least one target attribute comprises: 
determining, for each matching entity from the at least one matching entity, a weighted sum of the at least one target attribute of each matching entity to obtain a result (Huynh, pa 0096-0097); and outputting, based on the result and the type of the ranking order indicated by the output manner, related information of each matching entity (Huynh, pa 0089).

With respect to claim 6, Huynh in view of Glass teaches the method according to claim 1, wherein the related information of each matching entity comprises at least one of a title of a video represented by the matching entity, version information of the video represented by the matching entity, a type of the video represented by the matching entity, or related person information of the video represented by the matching entity (Chai, pa 0030, mapping relationships between search results and related entity references).

claims 8 and 11-13, the limitations are the same as claims 1 and 4-6, in the form of a device for outputting information, comprising: one or more processors; and a storage device storing one or more programs, and are rejected for the same reasons.

With respect to claims 14, 17, and 18, the limitations are essentially the same as claims 1, 4, and 5, in the form of a non-transitory computer readable medium storing computer programs, wherein a processor executes the programs, and are rejected for the same reason.

Claims 2, 3, 9, 10, 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Glass, and further in view of Chai et al. (US 2016/0063106).

With respect to claim 2, Huynh in view of Glass teaches the method according to claim 1, as discussed above.  Huynh in view of Glass doesn't expressly discuss wherein the attribute information of the entity comprises video source information for indicating a source of the video represented by the entity.
Chai teaches wherein the attribute information of the entity comprises video source information for indicating a source of the video represented by the entity (Chai, pa 0030, identifying related collections based on relationships to display in response to a user query).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Huynh in view of Glass because it provides further similar subject matter for the user to consider (Chai, pa 0029-0030).

With respect to claim 3, Huynh in view of Glass teaches the method according to claim 2, wherein the output manner further indicates the source of the video (Chai, Fig. 3 & pa 0034-0035, displaying collection corresponding to selected collection from pull down menu 306); and wherein the outputting related information of each matching entity corresponding to the at least one target attribute in the ranking order based on the at least one target attribute further comprises: outputting, according to the ranking order of the determined at least one target attribute, related information of a matching entity among the at least one matching entity corresponding to the at least one target attribute (Chai, pa 0029-0030, determining related collections based on the search query received in search box 202, the search results in search result area 206, data retrieved from a data structure such as data structure block 104 of FIG. 1, user input, user preferences, system parameters, user history, global search history, data stored in a knowledge graph, predetermined parameters, any other suitable data, or any combination thereof.), wherein the video source information of the matching entity conforms to the source indicated by the output manner (Chai, Fig. 3 & pa 0034-0035, displaying collection corresponding to selected collection from pull down menu 306).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Huynh in view of Glass because it can indicate objects information that the user does not know about or know how to search for (Chai, pa 0016).

claims 9 and 10, the limitations are the same as claims 2 and 3, in the form of a device for outputting information, comprising: one or more processors; and a storage device storing one or more programs, and are rejected for the same reasons.

With respect to claims 15 and 16, the limitations are essentially the same as claims 2 and 3, in the form of a non-transitory computer readable medium storing computer programs, wherein a processor executes the programs, and are rejected for the same reason.

With respect to claim 19, Huynh in view of Glass teaches the method according to claim 2, wherein the source of the video represented by the entity comprises an address of playing the video or an address of storing the video (Chai, pa 0040, the search system may determine a relationship between search results and an entity reference in a data structure such as a knowledge graph & pa 0041, related collection area indicates links to entity references).

With respect to claims 20 and 21, the limitations are essentially the same as claim 19, in the form of a device and a non-transitory computer readable medium, respectively, and are rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169